WIEAND, Judge
concurring:
I agree with the majority that the action of William and Joan Flores to recover uninsured motorist benefits is barred by the statute of limitations established by Sections 108(c)(1) and 106(c)(1) of the Pennsylvania No-fault Motor Vehicle Insurance Act of 1974, 40 P.S. §§ 108(c)(1) and 106(c)(1). I write separately to clarify that in my judgment the controlling language is to be found in the following portion of Section 106(c)(1):
If no-fault benefits have been paid for loss arising otherwise than from death, an action for further benefits, *471other than survivor’s benefits, by either the same or another claimant; may be commenced not later than two years after the last payment of benefits.
Appellants had previously been paid no-fault benefits by the carrier believed to have provided coverage for the vehicle in which they were riding at the time of the accident. A claim for uninsured motorist benefits was denied by the same carrier on August 10, 1981. The instant action against The Travelers, which was the assigned claims carrier, was not commenced until August 6, 1984. This action was too late; it was filed more than two years after the payment of basic no-fault benefits and, therefore, was barred by the statute of limitations contained in Section 106(c)(1) of the No-fault Act.